IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1504-11


THE STATE OF TEXAS, Appellant

v.


MICHAEL MOSELY




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRD COURT OF APPEALS

 TRAVIS COUNTY



Per curiam.  Keasler and Hervey, JJ., dissent.

O R D E R


	The petition for discretionary review violates Rule of Appellate Procedure 68.5
because the petition exceeds 15 pages.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be filed
in the Court of Criminal Appeals within thirty days after the date of this order.
Filed:  November 16, 2011
Do Not Publish